Citation Nr: 1506964	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  05-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from June 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2004 by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, which denied the Veteran's service connection claim for diabetes mellitus.  See May 2004 RO Rating Decision, April 2005 Notice of Disagreement, September 2005 Statement of the Case, and November 2005 Form 9.

During the appeal period, jurisdiction of the Veteran's claim was transferred to the RO in Los Angeles, California.

In July 2010, the Board remanded the claim for further development.  The case has returned to the Board for review. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains the Veteran's Representative's January 2015 post-remand brief.  Virtual VA contains VA treatment records and other non-relevant documents with respect to both issues of this appeal.


FINDING OF FACT

The veteran did not exhibit diabetes mellitus in service or within one year of separation from service; and the record evidence does not demonstrate that the Veteran's diabetes mellitus had a causal connection or was associated with the Veteran's active military service.



CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2004 letter, sent prior to the May 2004 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for diabetes mellitus, type I.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment and medical opinion records, and state department of correction treatment records have been obtained and considered.  The Veteran was not afforded a VA examination due to the Veteran's unavailability as a result of his incarceration.  The VA medical center made multiple attempts with the state prison facility to determine the Veteran's availability for examination but without any results.  See March 2014 Documentation of Attempted Contact with California State Prison.  The VA medical center informed the RO that they had exhausted all efforts to determine the availability of the Veteran for a medical examination in accordance to their procedures.  Id.  Under this extenuating circumstance, the Board finds the VA medical opinion is adequate because the Veteran was not available for examination, the examiner reviewed the Veteran's claims file, considered the contentions of the Veteran, and supported her opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Lastly, the Board finds there has been substantial compliance with its prior remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  As discussed above, the RO made efforts to have the Veteran examined and documented their unsuccessful efforts.  After determining a physical examination of the Veteran was not possible, the RO forwarded the claims file to a VA examiner for review.  A qualified VA medical professional provided a medical opinion in March 2014.  The RO later issued a Supplemental Statement of the Case (SSOC) in April 2014.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's previous remands.  See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for a disability requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

Diabetes Mellitus

The Veteran seeks to establish service connection for diabetes mellitus.  He contends that he was diagnosed with type I diabetes mellitus in March 1997 at a VAMC in Palo Alto, California.  He maintains that type I diabetes is known as juvenile diabetes and is contracted between the ages of 5 - 17.  As a result, he contends that his diabetes mellitus was a pre-existing condition when he entered the service at age 21.  The Veteran maintains, in essence, that his diabetes mellitus is the result of his active military service.

Under the applicable criteria, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

In this case, the Veteran's entrance examination report reflects that evaluation of the endocrine and vascular systems was normal and that no diabetes mellitus was noted.  Accordingly, the Veteran is presumed to have been sound at his entry into service.  38 C.F.R. § 3.304(b).

With respect to diabetes mellitus, the presumption of soundness at service entrance has not been rebutted by clear and unmistakable evidence.  Again, the Veteran entrance examination is negative for note of such diagnosis.  There are no competent pre-service clinical records or medical statements indicating that such diagnosis was manifest prior to service, or even that the Veteran experienced symptoms of diabetes prior to service.  Rather, the objective clinical evidence shows an initial diagnosis of diabetes mellitus many years after service.  Thus, although the Veteran contends that his diabetes mellitus pre-existed service, the fact still remains that diabetes mellitus was first diagnosed after service, and is not shown to have pre-existed service.  The record before the Board contains no competent medical evidence indicating that diabetes mellitus existed prior to service.  Neither the Veteran's contention nor other record evidence reaches the level needed so as to characterize it as "clear and unmistakable," to rebut the presumption of soundness.

Turning to question of service incurrence, the record evidence shows the Veteran is diagnosed with diabetes mellitus.  A private treatment record shows a diagnosis for type II diabetes mellitus.  See March 2005 California Department of Corrections Progress Note.  VA treatment records indicate a diagnosis of "diabetes mellitus possibly type I."  See October 1997 - November 2011 VAMC Palo Alto Treatment Records.  In any event, the preponderance of the record evidence supports a finding that the Veteran is diagnosed with diabetes mellitus, variously classified.

The Board has reviewed the entire claims file and finds no evidence of diabetes mellitus during service or within one year of service separation.  To the extent that the Veteran contends that during service he demonstrated symptoms of diabetes mellitus based on problems with his lower extremities, the Board finds that the Veteran's service treatment records identify alternative sources of injury to his lower extremities.  For example, in July 1986, the Veteran complained of right foot pain.  See Service Treatment Record (STR) dated July 9, 1986.  The Veteran reported that his right foot was hurt in a 1978 motorcycle accident and was casted for a fracture just above his ankle.  Id.  He was assessed with compressive problems in boots due to his old injury and was treated by being permitted to wear tennis shoes.  Id.  In August 1986, the Veteran was treated for possible shin splints of his left lower leg.  See STR dated August 6, 1986.  In February 1987, the Veteran was treated for right ankle swelling.  See STR dated February 8, 1987.  Subsequent service treatment records identify that right lower leg swelling was caused by an ankle sprain after the Veteran twisting his ankle.  See STRs dated February 9 and 12, 1987.  The Veteran complained of left thigh pain on sitting and left foot numbness on walking.  See STR dated May 19, 1989.  The treating physician assessed the Veteran's symptoms as suggesting nerve irritation but observed that there was no objective evidence of neurological deficit.  Id.  The Veteran received medical treatment on his left ankle stemming from "a fracture [on the] left posterior margin of the tibia and associated grade 3 ankle sprain" after stepping off a step.  See STRs dated November 17, 1989 and January 10, 1990.  Each of the Veteran's complaints of discomfort and problems to his lower extremities was associated with a contemporaneous injury.  The Veteran's service treatment records do not contain a diagnosis of diabetes mellitus or of any undiagnosed symptoms associated with his lower extremities.  In sum, the Board finds that the record before it fails to establish that the Veteran had undiagnosed symptoms of diabetes mellitus during service or had its symptoms manifest to a degree of 10 percent or more within one year of service separation.  38 C.F.R. §§ 3.307 and 3.309.  Accordingly, the Veteran did not exhibit diabetes mellitus in service or within one of separation from service.

In the same way, the record evidence contains a VA physician's negative etiological opinion that is thoroughly grounded in her findings of the Veteran's medical history and a well-reasoned rationale for her conclusion.  In a March 2014 medical opinion, after reviewing the Veteran's claims file and VA treatment records, the VA physician opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  See March 2014 VA Medical Opinion Report.  The VA physician based her etiological opinion by comparing the American Diabetes Association criteria for diagnosing diabetes mellitus and pre-diabetes mellitus with her review of the Veteran's lengthy service treatment records from June 1986 to February 1990.  Id.  She found that the Veteran's various health issues resulting in sick call visits and his laboratory evidence of blood sugar levels were not suggestive of pre-diabetes mellitus or diabetes mellitus.  Id.  She found that the Veteran's post separation outpatient treatment records revealed a diagnosis of diabetes mellitus sometime in 1997.  Id.  She further noted that treatment records reflect that the Veteran was initially treated with oral medication, but due to his poor response, he was started on insulin and diagnosed with type I diabetes mellitus.  Id.  The VA physician concluded that because the Veteran's symptoms of diabetes developed seven years after his service separation it was less likely than not that his diabetes mellitus was incurred in or caused by an in-service injury, event or illness.  Id.  The Board finds the VA physician's negative etiological opinion competent and highly probative.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, providing an opinion as to the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning complex physiological and endocrine processes extending beyond an immediately observable cause-and-effect relationship.  There is no record evidence that the Veteran had any medical training or specialized knowledge of physiology or endocrinology.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore not probative.  

The Board notes that the Veteran's symptoms of diabetes did not manifest until some seven years after discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

For the reasons and bases discussed above, the Board finds that the preponderance of the record evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable because the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


